F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        May 15, 2007
                             FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                        Clerk of Court

    U N ITED STA TES O F A M ER ICA,

              Plaintiff-Appellee,

     v.                                                   No. 07-4009
                                                (D.C. No. 2:05-CR-109-003-TC)
    BRIAN GERHA RTZ,                                       (D. Utah)

              Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before O’BRIEN, EBEL, and M cCO NNELL, Circuit Judges.


          Brian Gerhartz pled guilty to manufacturing fifty or more grams of

methamphetamine in violation of 21 U.S.C. § 841(a)(1). Pursuant to a plea

agreement, he waived his right to appeal his sentence unless the sentence either

exceeded the statutory maximum penalty or was above the high end of the

guidelines range. The statutory maximum sentence was life imprisonment and

M r. Gerhartz’s guidelines sentencing range w as 121 to 151 months’


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
imprisonment. The district court sentenced M r. Gerhartz to 120 months’

imprisonment. Despite the appeal waiver, he filed a notice of appeal.

      The government has moved to enforce the plea agreement. M r. Gerhartz’s

counsel responded to the motion, stating, in total, that there is “no colorable

argument to offer in resistance to the government’s motion.” Resp. to M ot. to

Enforce Plea Agreement at 1. This court gave M r. Gerhartz an opportunity to file

a pro se response to the motion to enforce. To date, he has not done so.

      Nevertheless, we have reviewed the plea agreement, the change of plea

hearing transcript, the sentencing hearing transcript, and the motion to enforce.

W e conclude that the following three factors have been satisfied: (1) “the

disputed appeal falls within the scope of the waiver of appellate rights”;

(2) M r. Gerhartz “knowingly and voluntarily waived his appellate rights”; and

(3) “enforcing the waiver would [not] result in a miscarriage of justice.” United

States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (per curiam) (en banc).

Accordingly, M r. G erhartz’s waiver of his right to appeal is enforceable.

      W e therefore GRANT the government’s motion to enforce the appeal

waiver and DISM ISS the appeal. The mandate shall issue forthwith.



                                        ENTERED FOR THE COURT
                                        PER CURIAM




                                          -2-